Citation Nr: 0523418	
Decision Date: 08/25/05    Archive Date: 09/09/05

DOCKET NO.  95-38 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD) and shock.  

2.  Entitlement to service connection for a heart disorder.  

3.  Entitlement to service connection for a right knee 
disorder.  

4.  Entitlement to service connection for a left knee 
disorder.  

5.  Entitlement to service connection for a back disorder.  

6.  Entitlement to service connection for arthritis.  

7.  Entitlement to service connection for hypertension.  

8.  Entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran had active duty from September 1953 to August 
1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon, in 
September 1994 and September 1997.  

This case was Remanded by the Board in November 2000 for 
additional evidentiary development.  The requested actions 
having been completed, the case is not before the Board for 
final appellate consideration.  

Service connection for obesity, an issue that was previously 
on appeal, was granted by the RO by a rating decision in 
August 2003 as associated with the veteran's service-
connected sleep apnea.  The veteran's appeal of that issue, 
therefore, has been satisfied.  


FINDINGS OF FACT

1.  The claimed PTSD and shock are the same disorder.  

2.  The evidence does not show that the veteran engaged in 
combat with the enemy during service.  

3.  The non-combat stressors claimed by the veteran as having 
caused his PTSD are not verified.  

4.  The diagnosis of PTSD due to in-service stressors is not 
supported by the record.  

5.  Arteriosclerotic heart disease was not manifest to a 
compensable degree within one year following the veteran's 
separation from service.  The medical evidence does not show 
that the veteran has a heart disorder that resulted from an 
injury or disease in service.  

6.  The medical evidence does not show that the veteran has a 
right knee disorder that resulted from an injury or disease 
in service.  

7.  The medical evidence does not show that the veteran has a 
left knee disorder that resulted from an injury or disease in 
service.  

8.  The medical evidence does not show that the veteran has a 
back disorder that resulted from an injury or disease in 
service.  

9.  The medical evidence does not show that arthritis was 
manifest to a compensable degree in any joint within one year 
following the veteran's separation from service.  The medical 
evidence does not show that the veteran has arthritis that 
resulted from an injury or disease in service.  

10.  The medical evidence does not show that hypertension was 
manifest to a compensable degree within one year following 
the veteran's separation from service.  

11.  The medical evidence does not show that hypertension 
resulted from an injury or disease in service or was caused 
by or worsened by a service-connected disability.  

12.  The medical evidence does not show that diabetes 
mellitus was manifest to a compensable degree within one year 
following the veteran's separation from service.  

13.  The medical evidence does not show that diabetes 
mellitus resulted from an injury or disease in service or was 
caused by or worsened by a service-connected disability.  


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder (PTSD) and shock were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).  

2.  A heart disorder was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  

3.  A right knee disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).  

4.  A left knee disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).  

5.  A back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).  

6.  Arthritis was not incurred in or aggravated by service, 
nor may it be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  

7.  Hypertension was not incurred in or aggravated by 
service, nor is it proximately due to or aggravated by a 
service-connected disability, nor may it be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2004).  

8.  Diabetes mellitus was not incurred in or aggravated by 
service, nor is it proximately due to or aggravated by a 
service-connected disability, nor may it be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the October 1995 and 
March 1999 statements of the case, the various supplemental 
statements of the case, and the July 2003 RO letter to the 
veteran notifying him of the VCAA, he has been advised of the 
laws and regulations governing the claims on appeal and the 
evidence that he must supply and the evidence that VA would 
attempt to obtain.  Thus, he may be considered to have been 
advised to submit any pertinent evidence in his possession.  
Finally, the Board notes that records of VA treatment through 
August 2003 have been obtained, and that the veteran has been 
afforded a VA compensation examination.  The veteran has not 
identified any additional evidence not already associated 
with the claims folder that is obtainable.  Therefore, the 
Board finds that the duty to assist has also been met.  

Also, the Board has considered the Court's holding in 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), in which the Court held that 38 U.S.C.A. § 
5103(a) requires VA to provide notice to the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim before 
any initial unfavorable agency of original jurisdiction 
decision.  In the present case, the RO initially considered 
the claims on appeal prior to the passage of the VCAA and the 
modifications to 38 U.S.C.A. § 5103(a) therein.  Subsequent 
to that initial decision and the passage of the VCAA, the RO 
provided notice to the veteran of the laws and regulations 
governing the claims on appeal and the evidence that he must 
supply and the evidence that VA would attempt to obtain, as 
has already been discussed above.  Finally, the veteran's 
claim was reconsidered on several occasions, most recently in 
April 2005.  Therefore, the Board finds no evidence of 
prejudicial error in proceeding to a decision on the merits 
in the present case.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arteriosclerotic heart disease, arthritis, hypertension, or 
diabetes mellitus becomes manifest to a degree of 10 percent 
within 1 year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

PTSD and shock

As noted in the Board's November 2000 Remand, the veteran has 
indicated that his claims for service connection for PTSD and 
shock are for the same disorder.  

Service connection for PTSD requires medical evidence 
diagnosing the condition; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  

Despite several searches for treatment records, records of 
psychiatric treatment prior to June 1988 have been obtained.  
A VA psychologist in June 1988 reported that the veteran had 
paranoid/depressed reactions to several life experiences, 
including feeling that there was a conspiracy by people who 
had taken over the government and who were punishing him, 
having divorced his wife to shield her from the government's 
treatment of him, claiming to have lost his business as a 
successful chiropractor due to the government's pressure on 
him concerning taxes.  VA clinic records from 1990 to 1992 
noted the veteran's description of sexual and physical abuse 
as a child and the examiners assigned diagnoses of PTSD 
(attributed to the childhood abuse), dysthymia, paranoid 
delusional disorder, encephalopathy vs. dementia, probably 
organic depression, major depression, and personality 
disorder with narcissistic traits.  

A VA compensation examiner in November 1991 set forth the 
veteran's psychiatric history, essentially as previously 
described, and diagnosed schizophrenic disorder, based on 
"psychotic symptoms dating back to at least the 1950s," 
with current, overt signs of psychotic illness.  

A VA psychiatrist in May 1992 diagnosed PTSD and a history of 
major depression after reporting that the veteran's 
conversation varied from experiences with the Internal 
Revenue Service to events while he was in a monastery; in 
particular, he dwelled on events of abuse during his 
childhood.  

In January 1993, a social worker indicated that the veteran's 
stories appeared grandiose; she stated that he had some 
delusions and was very paranoid.  

A private physician, in an undated letter (?1993), stated 
that he had been treating the veteran for one year on a twice 
monthly basis for PTSD.  He indicated that the veteran had 
disturbing nightmares and intrusive recollections of past 
traumatic events, but he did not elaborate on the specific 
events or on when they occurred.  

In his testimony at a personal hearing in March 1996, the 
veteran described the stressors that he believed caused his 
PTSD.  He testified that, while he was on board an aircraft 
carrier, there were several plane crashes, with many 
servicemen being killed; he stated that he now had memories 
of those men and would dream of them.  

In July 1997, a VA examiner recorded the veteran's report of 
16 years in the Navy, relating Korean War combat experiences.  
The veteran again reported numerous crash landings while on 
the aircraft carrier, one of which involved "the fiery death 
of the best friend whom he saw burned to death in front of 
him."  The examiner noted the veteran's recollection of 
post-war events in Hong Kong, where he "saw people 
decapitated and poled to death, evidently impaled on poles."  
The report also described in minute detail how the veteran 
reported each and every one of the manifestations of PTSD as 
set forth in DSM-IV.  

A VA nurse practitioner indicated in January 1999 that the 
veteran continued to have frequent nightmares, many of which 
were of his experiences in service, of battle, and of the 
immediate post-battle circumstances.  The veteran described 
having to tag dead bodies and related that he had "much 
guilt over having lived while others died."  The veteran 
also harbored much guilt related to his having been abused as 
a child.  The nurse diagnosed anxiety disorder.  

None of the more recent VA clinic records reflects 
significant psychiatric complaints or treatment.  

In March 2003, the RO submitted a request to the United 
States Armed Services Center for Research of Unit Records 
(USASCRUR) in an effort to verify the veteran's claimed 
stressors.  The request listed four incidents that the 
veteran had described in as much detail as the veteran had 
provided.  The Director of the USASCRUR responded in June 
2003 that the information provided in the RO's request did 
not include sufficient enough detail to permit detailed 
research.  In July 2003, the RO wrote the veteran requesting 
specific details of the claimed incidents, in particular, 
specific names of individuals involved and approximate dates 
of the events.  The veteran responded with a list of names of 
people he had known while in service, but could only supply 
the nickname of the pilot who he knew that crashed 
(previously described as his best friend).  

The record does not indicate that the veteran was awarded any 
medals or other awards indicative of his having served in 
combat with the enemy.  He served primarily on an aircraft 
carrier or other vessel as a chaplain's yeoman.  Nor do any 
of his claimed stressors reflect actual combat with the 
enemy.  Therefore, the Board finds that he did not engage in 
combat with the enemy.  Accordingly, the veteran's lay 
testimony alone does not establish the occurrence of any of 
the claimed in-service stressors and the occurrence of those 
stressors must be verified by credible supporting evidence.  
See 38 C.F.R. § 3.304(f).  

Unfortunately, the veteran has been unable to provide 
specific enough information to permit verification of his 
claimed stressors by the USASCRUR.  Although the medical 
records do show that a diagnosis of PTSD has been assigned by 
many examiners since the early 1990s, numerous other 
psychiatric diagnoses have also been assigned during that 
same time period.  In addition, many examiners have given 
credence to his reported history of childhood physical and 
sexual abuse, even without contemporaneous medical evidence 
of such abuse, and have attributed his traumatic stress 
symptoms to those pre-service events.  Further, although some 
examiners have listed his reported in-service stressful 
events as causes or aggravating factors for his PTSD, others 
have indicated that the veteran's statements have been 
grandiose and even delusional.  Thus, the Board also accords 
lesser probative value to the stressful events as reported by 
him.  

Therefore, in the absence of competent, credible evidence 
that the reported in-service stressors actually occurred, the 
Board finds that the diagnoses of PTSD as having resulted 
from those stressors that are of record are not supported by 
the evidence and are of no probative weight.  

Accordingly, the Board concludes that the evidence does not 
establish that the veteran has PTSD due to an event that 
occurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304(f).  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim and that, therefore, the provisions of § 5107(b) are 
not applicable.  

A heart disorder

The service medical records are completely negative for any 
complaints, pertinent abnormal clinical findings, or 
diagnosis of a heart disorder.  Moreover, the reports of 
examinations in August 1957, August 1959, and November 1961, 
including chest x-rays, specifically noted that examination 
of the heart was normal.  In addition, a consultation report 
prepared in September 1957, when the veteran was being 
evaluated for difficulty sleeping, specifically noted that 
examination of his heart was negative and that there was no 
tachycardia.  

The post-service medical records do not show that 
arteriosclerotic heart disease was manifest to a compensable 
degree within one year following the veteran's separation 
from service.  Therefore, no presumption applies.  

VA clinic records reflect that the veteran was evaluated in 
July 1991 for complaints of occasional chest pain.  In July 
1992, an exercise treadmill test was conducted.  Later 
records, including a report of cardiac catheterization, 
documented significant arteriosclerotic coronary artery 
disease.  

The veteran's ex-wife, who has indicated that she was a 
nurse, submitted a statement in 1993 that the veteran had 
written her while he was in boot camp in service stating that 
he had been hospitalized to evaluate a possible heart 
problem.  Although she was unable to visit him at that time, 
she indicated that she was advised by his mother, who did 
visit him, that "it wasn't a serious problem."  

The veteran's mother also wrote in 1993 stating that he had 
to spend extra time in boot camp because he had a possible 
heart problem.  She further indicated that he did not have a 
heart problem prior to entering service.  

At his personal hearing in March 1996 the veteran testified 
that, at the time of his enlistment examination in 1953 and 
subsequently on examination in 1957, one examiner detected an 
arrhythmia and called another examiner to listen to his 
heart.  

Private treatment records show that the veteran was 
hospitalized in February 2000 and again in March 2000 for 
evaluation of chest pain.  Cardiac catheterization in March 
2000 reportedly showed mild atherosclerotic coronary artery 
disease.  

First, the service medical records do not document the 
presence of any arrhythmia during service or indicate that an 
arrhythmia was even suspected.  Second, the recent medical 
records do not indicate that any current arrhythmia is of 
longstanding duration, such that it was present during 
service.  Moreover, no examiner has stated or even suggested 
that the veteran's current heart disorder began during 
service or is in any way related to service.  

Whether or not military physicians may have suspected some 
sort of heart problem in 1953, as reported by the veteran, 
his mother, and his wife, the fact remains that the medical 
records do not document any such problem at that time or at 
any time during service.  The veteran has suggested that the 
service medical records must be incomplete because they do 
not reflect his reported evaluation in 1953.  However, there 
is nothing in those records to indicate that any records are 
missing; the file contains records compiled at the time of 
his enlistment and on numerous occasions and for a variety of 
complaints throughout service and none of those records 
refers to cardiac symptoms or a heart disorder.  

The Board finds that the evidence does not show that the 
veteran developed a chronic heart disorder during service or 
that any current heart disorder is due to an injury or 
disease in service.  Accordingly, service connection is not 
established.  

In this case, the Board finds that the preponderance of the 
evidence is against the veteran's claim and that, therefore, 
the provisions of § 5107(b) are not applicable.  

Right and left knee disorders, a back disorder, and arthritis 

The veteran contends, including through his hearing 
testimony, that, when he dove off a 20 foot platform onto 
concrete in October 1953 during swimming practice during 
basic training, he sustained injuries to his knees and back 
at the same time he sustained a cerebral concussion.  

The service medical records are somewhat unclear as to 
exactly what happened in October 1953.  The initial report 
states that the veteran slipped on the deck of a swimming 
pool and struck his head.  He was seen one day later 
complaining of a headache, and was referred for 
hospitalization, appearing confused and disoriented on 
initial evaluation, with a diagnosis of "concussion of 
brain."  The report notes that he stated that he fell.  A 
record prepared that same day at the time of hospitalization 
contains the following history of present illness: "The 
patient is an 18 year old white male admitted with a headache 
the day after 'blacking out' while jumping from a 20 foot 
platform into a swimming pool.  Apparently fear was the cause 
of the blacking out."  The report states that no disease was 
apparent on observation.  The diagnosis was changed to 
"observation for suspected brain concussion."  It was noted 
that "No condition of sufficient importance to warrant 
recording has been found."  The veteran was returned to duty 
five days later.  

Whether he fell from a 20 foot platform, or slipped on the 
swimming pool deck, neither the initial treatment records nor 
any subsequent treatment record prepared during service noted 
any injury to the veteran's knees or back.  Moreover, the 
reports of examinations in 1957, 1959, and 1961, including 
the reports of medical history prepared by the veteran 
himself, do not note any complaints or history or abnormal 
clinical findings indicative of any back disorder or disorder 
of either knee. 

At the time of a VA compensation examination in December 
1991, the veteran reported that he had been injured in a 
motor vehicle accident in 1973, in which he had struck his 
right knee.  He indicated that he used a cane and could climb 
1-2 flights of stairs, but could not climb a ladder; he 
walked at a slow pace, but could not stand continuously for 
more than 30-45 minutes.  The examiner noted some abnormal 
clinical findings regarding the right knee, including some 
limitation of motion.  He also reported some limitation of 
motion of the left knee, but diagnosed only right knee 
osteoarthritis secondary to motor vehicle accident trauma; x-
rays showed slight degenerative changes in both knees.  No 
complaints or abnormal clinical findings concerning the 
veteran's back were noted.  

The veteran's ex-wife wrote in 1993 that she recalled that, 
in about 1955, the veteran had a bad fall on board ship and 
was treated for knee and back injuries.  She stated that he 
wore a knee brace when he came home on leave after the fall.  
She also stated that the veteran had to see chiropractors for 
knee and back problems after service.  

A private chiropractor wrote in December 1993 that he had 
treated the veteran since 1963 for the effects of an injury 
in service.  He stated that the veteran's back, knees, an 
elbow, and ankles were involved.  He indicated that what he 
recalled most vividly was the veteran's problem breathing.  
The chiropractor stated that he had no records of the 
veteran's treatment more than 7 years previously.  

In 1993, the veteran's mother wrote that she recalled that 
his back and knees bothered him when he was discharged from 
service in 1959.  

The veteran's brother wrote in 1994 that he recalled that the 
veteran had a knee brace and back problems in service "after 
he said that he had fallen off the ship onto a catdeck and 
injured his knees and back."  

At his personal hearing in March 1996, the veteran testified 
that his back and knee disorders, as well as his arthritis, 
all resulted from a fall he sustained while on board ship.  
He stated that he saw a corpsman several times because of 
pain in those joints and he was given APCs.  He further 
testified that he continued to have problems with the joints 
after service and was treated by chiropractors.  He stated 
that he was told that there were problems with the ligaments 
in that area.  Unfortunately, those doctors are now deceased 
and their records are no longer available.  

The record shows that the veteran was hospitalized at a VA 
facility in November 1997.  It was noted that he had 
degenerative arthritis of both knees.  He underwent a right 
total knee arthroplasty during that hospitalization.  

On VA compensation examination in October 2002, the veteran 
reported that, 

he had a fall in basic training and 
fractured his skull.  He apparently had 
some associated joint symptoms...  He 
continued with various orthopedic 
symptoms through the rest of military, 
but eh says he probably could not have 
done full duty because of pain at right 
shoulder, low back, and both knees.  He 
says he was still having these problems 
at one year after military.  He denies 
being totally well in these areas for 
even three months since military.  

The examiner indicated that the veteran had right shoulder 
pain and loss of motion; he diagnosed chronic muscular strain 
and chronic rotator cuff impingement and tendonitis, plus 
some degenerative arthritis.  He also reported that the 
veteran had chronic back pain, mostly low back, diagnosed as 
chronic muscle strain superimposed on probable degenerative 
instability.  The examiner also noted continuing moderate 
right knee pain and limitation of motion, status post-total 
knee arthroplasty.  The left knee manifested chronic severe 
pain, diagnosed as degenerative arthritis.  The veteran's 
left foot had some moderate generalized discomfort, diagnosed 
as muscular strain, with some referred pain from his back.  

The records show that the veteran was hospitalized at a VA 
facility in July and August 2003, during which he underwent a 
left total knee arthroplasty for osteoarthritis of that knee.  

The VA physician who examined the veteran in October 2002 was 
requested in September 2003 to provide a medical opinion as 
to whether any of the claimed orthopedic disabilities began 
during service.  He reviewed the claims file and indicated 
that the veteran gave a history of problems with his right 
shoulder, back, both knees, and left foot in the military and 
ever since.  He denied any injuries to these areas since 
military service.  The examiner stated that it would be his 
opinion that, in the absence of any military records to 
support treatment of these problems, it would seem 
appropriate to say that those difficulties started after the 
military and that they were not directly related to the 
veteran's military service.  

The Board recognizes that the lay statements submitted by the 
veteran's ex-wife, mother, and brother tend to support his 
contention that he injured his back and knees during service.  
However, the medical evidence does not support such a 
finding.  There is no evidence in the service medical records 
that the veteran sustained any injury to his back or knees 
(or shoulder or feet) during service, either at the time of 
the documented fall during basic training or at some later 
date.  There is no medical evidence, aside from the private 
chiropractor's statement, that the veteran had any orthopedic 
disorder for many years after his separation from service.  
The Board accords that chiropractor's statement, submitted 30 
years after the treatment on the basis of his own 
recollection, rather than by reference to his records, little 
probative weight.  Also, significantly, the medical evidence 
does document that he injured his right knee in a motor 
vehicle accident many years after service.  Finally, the 
medical records do not reflect the presence of arthritis of 
any joint until the early 1990s, more than 30 years after the 
veteran's separation from service.  

In summary, there simply is no medical evidence that the 
veteran developed a chronic disorder of his back or of either 
knee during service or until many years after service or that 
any current back or knee disorder is otherwise related to 
service.  Further, there is no medical evidence whatsoever 
that he developed arthritis of any joint to a compensable 
degree within one year after his separation from service.  

In the absence of such evidence, service connection for 
arthritis cannot be presumed and service connection for a 
back disorder, for a left or right knee disorder, or for 
arthritis of any other joint on the basis of direct 
incurrence in service is not established.  

In this case, the Board finds that the preponderance of the 
evidence is against the veteran's claims and that, therefore, 
the provisions of § 5107(b) are not applicable.  

Hypertension 

The service medical records are completely negative for 
elevated blood pressure readings or for a diagnosis of 
hypertension.  At the time of the veteran's separation 
examination, his blood pressure was recorded as 106/66.  

Post-service treatment records show that the veteran was 
noted to have increased blood pressure in March 1991; diet 
modification was recommended.  Subsequent records also 
reflect a diagnosis of hypertension or a history of 
hypertension.  At least one examiner listed a diagnosis of 
essential hypertension, indicating that the etiology was 
unknown.  

No examiner, VA or non-VA, has stated or even suggested that 
the veteran's current hypertension began during service, 
during the first year after his separation from service, or 
in fact until decades after his separation from service.  

Therefore, service connection for hypertension cannot be 
presumed and service connection for hypertension on the basis 
of direct incurrence in service is not established.  

The veteran has also contended that his hypertension is due 
to his service-connected sleep apnea.  Disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service-connected.  38 C.F.R. 
§ 3.310.  In that regard, he has pointed to statements made 
by a VA physician in October 2002 during an examination 
concerning sleep apnea.  Specifically, that examiner stated 
that the ankle swelling found with sleep apnea is due to 
increased right ventricular pressure which causes increased 
venous pressure and poor venous return.  The increased venous 
pressure referred to by that examiner is not the same thing 
as increased arterial pressure (hypertension).  In addition, 
transient increases in arterial blood pressure do not 
necessarily equate with a diagnosis of hypertension.  But 
more importantly, neither that examiner nor any other 
examiner has specifically stated-or even suggested-that the 
veteran's hypertension is due in any way to his sleep apnea.  
Moreover, no examiner has indicated that his hypertension was 
aggravated or increased in disability due to the service-
connected sleep apnea.  See Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).  

As set forth above, lay assertions of medical causation do 
not constitute competent medical evidence.  Espiritu.  
Therefore, the veteran's own assertions that his hypertension 
resulted from his service-connected sleep apnea carry no 
probative weight.  In the absence of any competent medical 
evidence to that effect, service connection for hypertension 
on a secondary basis is also not established.  

In this case, the Board finds that the preponderance of the 
evidence is against the veteran's claim and that, therefore, 
the provisions of § 5107(b) are not applicable.  

Diabetes mellitus

The service medical records are completely negative for any 
suggestion of or diagnosis of diabetes mellitus.  

The earliest record that the veteran had diabetes mellitus is 
an April 1998 VA clinic report indicating that his diabetes 
was stable with dietary control.  Subsequent treatment 
records continued to reflect a diagnosis of diabetes mellitus 
and, in July 2003, during the hospitalization for his left 
knee replacement, it was noted that he was taking an oral 
hypoglycemic agent.  No examiner has opined that the 
veteran's diabetes began during service, or within one year 
after his separation from service, or that it is in any way 
due to service.  Therefore, because diabetes mellitus was not 
manifest to a compensable degree within one year following 
the veteran's separation from service, service connection 
cannot be presumed.  Further, absent any competent evidence 
that the veteran's diabetes is due to an injury or disease in 
service or that it is in any way related to service, service 
connection on the basis of direct service incurrence is also 
not established.  

The veteran has also alleged that his diabetes resulted from 
his sleep apnea.  There is no competent, medical evidence of 
such a relationship.  Examiners have simply diagnosed Type II 
(adult onset) diabetes mellitus.  Nor has any examiner 
indicated that the diabetes was aggravated by or increased in 
disability due to the service-connected sleep apnea.  See 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Therefore, 
lacking such nexus evidence, service connection for diabetes 
mellitus as secondary to a service-connected disability is 
likewise not established.  

In this case, the Board finds that the preponderance of the 
evidence is against the veteran's claim and that, therefore, 
the provisions of § 5107(b) are not applicable.  


ORDER

Service connection for post-traumatic stress disorder (PTSD) 
and shock, a heart disorder, a right knee disorder, a left 
knee disorder, a back disorder, arthritis, hypertension, and 
diabetes mellitus is denied.  


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


